DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Summary
	This communication is a First Office Action Non-Final on the merits.
Claims 1 - 9 are pending.
Claims 1 - 9 are rejected.

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 03/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 13-14 recite, “…the transfer unit comprising –an input…” However, it appears that punctuation would make the claim more clear such that the lines recite, “…the transfer unit comprising: -an input…”
The last line does not have the numeric identifier of “plant” in parentheses. 
Appropriate correction is required.

Claim Interpretation – 35 USC §112f

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Regarding claim 1, “transfer unit” (because A – “transfer unit” is the placeholder/nonce term, B – “adapted to receive the containerboard and to move the containerboard” 
Regarding claim 5, “pressing elements” (because A – “pressing element” is the placeholder/nonce term, B – “adapted to maintain the containerboard stretched on the transfer unit during movement of the containerboard” designates the function, and C – no additional structure is provided in the claim body, thus “pressing element” is understood as equivalent to “means for maintaining the containerboard stretched on the transfer unit during movement of the containerboard”). A review of the specification (see ¶ [0064] of US PG Publication US 2021/0060891 A1) suggests that the corresponding structure is (pressing rollers) or equivalent.
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre –AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "in proximity to" in claim 1 is a relative term which renders the claim indefinite.  The term "in proximity to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Because “proximity” does not inherently include an associated range or distance, when the term “proximity” is used to describe a relative position of two components, it is not clear where the bounds of the claim are.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hagler (US 2015/0224733 A1) in view of Tokuno (GB 2211216 A).

Regarding claim 1, Hagler teaches a plant for the production of corrugated cardboard (See plant of Figs 1 and 2) comprising: 
a corrugating unit (Fig 1, #1) adapted to produce a containerboard (Fig 1, #2. See further at least ¶ [0048] - [0052] and [0058] - [0063] describing the production of the containerboard), and 
a double baker (Fig 2, #90) adapted to receive a multilayer corrugated cardboard (See Fig 2 illustrating the heating device {double baker} receiving the multi-layered corrugated cardboard. See further at least ¶ [0077]), 
(Fig 2, #94) adapted to convey the multilayer corrugated cardboard through the double baker from an input end to an output end thereof (See Fig 2, and ¶ [0077]), the conveyor unit of the double baker imparting a sliding direction of the multilayer corrugated cardboard produced by the plant (See ¶ [0077]), 
the corrugating unit (Fig 1, #1) being positioned in proximity to the output end of the double baker ("in proximity to" is a relative term so any position of the corrugating unit could be considered within "proximity"), 
 the plant further comprises: 
an additional corrugating unit (Fig 1, #3) adapted to produce an additional containerboard (Fig 1, #4. See further at least ¶ [0053] - [0055], [0057], and [0064] - [0069] describing the production of the additional containerboard), the additional corrugating unit being positioned in proximity to the input end of the double baker ("in proximity to" is a relative term so any position of the additional corrugating unit could be considered within "proximity"), and 
a cover assembly (Fig 1, #77) placed upstream of the additional corrugating unit, relative to the sliding direction of the multilayer corrugated cardboard produced by the plant.
Hagler does not specifically teach wherein the plant further comprises a transfer unit adapted to receive the containerboard and to move the containerboard, the transfer unit comprising 
an input end of the containerboard positioned in proximity to the corrugating unit, 
an output end of the containerboard positioned in proximity to an input end of the double baker, and
a cover assembly placed upstream of the additional corrugating unit, relative to the sliding direction of the multilayer corrugated cardboard produced by the plant (emphasis added).
(See Fig 1, #9 illustrating a bridge. See further page 8, lines 7-22 describing that the web on the bridge is held in tension and connected with a guide roll {#10}) adapted to receive the containerboard and to move the containerboard (See Fig 1, #9 illustrating that the transfer unit is adapted to receive the containerboard), the transfer unit comprising 
an input end of the containerboard positioned in proximity to the corrugating unit (See Fig 1 illustrating that the input of the transfer unit is located at the corrugating unit {#2}), 
an output end of the containerboard positioned in proximity to an input end of the double baker (See Fig 1 illustrating that the output end of the transfer unit {left side of bridge #9} is located at the input end of the double baker {#12}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hagler to incorporate the teachings of Tokuno to change the position of the double baker, gluing unit, and bridge (for transferring the containerboard to the double baker) with the motivation that doing so would reduce the size of the entire machine as described by Tokuno (see pg. 1, line 21 – pg. 2, line 12). Further, the inclusion of a tension device (transfer unit) would have the advantage of preventing the cartonboard from developing wrinkles and preventing warping, as described by Tokuno (see pg. 3, lines 3-10).
	However, neither Hagler nor Tokuno specifically teach a cover assembly placed upstream of the additional corrugating unit.
Hagler teaches the claimed invention except for the cover assembly placed upstream of the additional corrugating unit. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to change the location of the cover assembly (Fig 1, #77), In re Einstein, 8 USPQ 167. Further, this would yield a predictable result of a corrugated cardboard installation since it would not require substantial modifications to the device (only changing the location of a device already taught by Hagler) to the devices taught by Hagler and Tokuno.
Note that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. See also, MPEP § 2144.04, which states: In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).

Regarding claim 2, Hagler and Tokuno teach all of the elements described above. Hagler further teaches the plant according to claim 1, wherein the transfer unit is positioned externally to the double baker (Hagler in view of Tokuno teaches that the transfer unit {see rejection of claim 1 above} is located externally to the double baker {Fig 2, #90}).

Regarding claim 3, Hagler and Tokuno teaches all of the elements described above. However, Hagler does not specifically teach the plant according to claim 2, wherein the transfer unit is adapted to receive the containerboard from the corrugating unit to the input end and to move the containerboard from the respective input end to the respective output end of the transfer unit.
(See Fig 1 illustrating that the transfer unit {#9} receives the containerboard and moves the containerboard to the output end of the transfer unit).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hagler to incorporate the teachings of Tokuno to change the position of the double baker, gluing unit, and bridge (for transferring the containerboard to the double baker) with the motivation that doing so would reduce the size of the entire machine as described by Tokuno (see pg. 1, line 21 – pg. 2, line 12). Further, the inclusion of a tension device (transfer unit) would have the advantage of preventing the containerboard from developing wrinkles and preventing warping, as described by Tokuno (see pg. 3, lines 3-10).

Regarding claim 4, Hagler and Tokuno teaches all of the elements described above. However, Hagler does not specifically teach the plant according to claim 1, wherein the transfer unit is adapted to receive and to move the containerboard with the corrugated sheet oriented towards a support plane of the transfer unit.
	Tokuno teaches the plant according to claim 1, wherein the transfer unit is adapted to receive and to move the containerboard with the corrugated sheet oriented towards a support plane of the transfer unit (See Fig 1 that illustrates the transfer unit receives the containerboard and moves the corrugated sheet).


Regarding claim 5, Hagler and Tokuno teaches all of the elements described above. However, Hagler does not specifically teach the plant according to claim 1, further comprising pressing elements adapted to maintain the containerboard stretched on the transfer unit during movement of the containerboard.
	Tokuno teaches the plant according to claim 1, further comprising pressing elements adapted to maintain the containerboard stretched on the transfer unit during movement of the containerboard (See page 8, lines 7-22 describing that the web on the bridge is held in tension and connected with a guide roll {#10}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hagler to incorporate the teachings of Tokuno to change the position of the double baker, gluing unit, and bridge (for transferring the containerboard to the double baker) with the motivation that doing so would reduce the size of the entire machine as described by Tokuno (see pg. 1, line 21 – pg. 2, line 12). Further, the inclusion of a tension device (transfer unit) would have the advantage of preventing the 

Regarding claim 6, Hagler and Tokuno teach all of the elements described above. Hagler further teaches the plant according to claim 4, further comprising a pair of corrugating assemblies (Fig 1, #1 & #3), each corrugating assembly comprising: 
a respective corrugating unit (See Fig 1, #1/#3 for the first and second corrugating assemblies, wherein the assemblies are comprised of various structures responsible for corrugating the supplied material. Specifically, see #41, #43, #56, and #58 for corrugating rollers. See further and least ¶ [0058] and [0064]), and 
a pair of sheet storing units (See Fig 1, #5, #6, #7, & #8 for the "splicers" which contain sheet storing units. Fig 1 #'s 10, 12, 15, 17, 25, 27, 30, & 31 illustrating "unwinding units" which are analogous to the sheet storing units), each storing unit being adapted to supply a respective sheet to the corrugating unit (See at least ¶ [0049] - [0055] describing the feeding of the material to the respective corrugating units), wherein the transfer unit is superposed to a portion of a first corrugating assembly and a portion of a second corrugating assembly of the pair of corrugating assemblies (Hagler in view of Tokuno teaches the transfer unit superposed to a portion of the first corrugating assembly {see arrow of 53} and a portion of the second corrugating assembly {see arrow of 68}).

Regarding claim 7, Hagler and Tokuno teaches all of the elements described above. Hagler further teaches the plant according to claim 6, wherein the corrugating assemblies are (See Fig 1 illustrating the storing units adjacent to the respective corrugating assemblies).
Hagler does not specifically teach the transfer unit is superposed to the mutually adjacent storing units.
	Tokuno teaches wherein the transfer unit is superposed to the mutually adjacent storing units (See Fig 1 illustrating that the transfer unit is located directly above the storing units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hagler to incorporate the teachings of Tokuno to change the position of the double baker, gluing unit, and bridge (for transferring the containerboard to the double baker) with the motivation that doing so would reduce the size of the entire machine as described by Tokuno (see pg. 1, line 21 – pg. 2, line 12). Further, the inclusion of a tension device (transfer unit) would have the advantage of preventing the containerboard from developing wrinkles and preventing warping, as described by Tokuno (see pg. 3, lines 3-10).

Regarding claim 8, Hagler and Tokuno teach all of the elements described above. Hagler further teaches the plant according to claim 6, further comprising: 
a gluing assembly (Fig 2, #82) for applying a glue on a surface of a corrugated sheet included in the containerboard (See at least ¶ [0074] - [0076] describing the application of glue on the corrugated sheet surfaces), and 
an idler roller positioned in proximity to both the output end of the transfer unit and of the gluing station, the idler roller being adapted to receive the containerboard from the transfer unit and supply the containerboard to the gluing station (See either annotated Fig 1 below, or Fig 1, #69 for two possible interpretations of an idler roller adapted to receive the containerboard from the transfer unit {#53/#68} and supply the containerboard to the gluing station {#82}). 

    PNG
    media_image1.png
    215
    170
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 1 from Hagler illustrating idler rollers in proximity to the gluing station.

Regarding claim 9, Hagler and Tokuno teach all of the elements described above. Hagler further teaches the plant according to claims 8, wherein each corrugating assembly comprises an additional idler roller (See Fig 1, #20 and #35 for the idler rollers. See further ¶ [0051] and [0055]) positioned between the corrugating unit and a storing unit (See Fig 1 illustrating the idler rollers positioned between the respective storing units and corrugating units), and wherein the idler roller is positioned superposed to the additional idler roller of the corrugating assembly (Merriam Webster defines "superposed" as, "situated vertically over another layer or part." See Fig 1 where the identified idler roller {see rejection of claim 8 above} is located above the idler roller of the corrugating assembly {#20}) comprising the corrugating unit positioned in proximity to the input end of the double baker ("in proximity to" is a relative term so any position of the additional corrugating unit could be considered within "proximity").

EXAMINER’S NOTE: An alternative rejection of claim 1 is presented below using Tokuno in view of Hagler. However, this alternative rejection does not indicate a weakness to the rejection of the claims presented above, and is only presented to provide an additional view as to the patentability presented above. It is acknowledged that the rejection of claims 2-9 above are also applicable to the rejection presented below over Tokuno in view of Hagler

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuno in view of Hagler.

Regarding claim 1, Tokuno teaches a plant for the production of corrugated cardboard (See plant of Fig 1) comprising: 
a corrugating unit (Fig 1, #2) adapted to produce a containerboard (Fig 1, #2. See further pg. 8, lines 4-6 describing the production of the containerboard), and 
a double baker (Fig 1, #12) adapted to receive a multilayer corrugated cardboard (See Fig 1 illustrating the heating device {double baker} receiving the multi-layered corrugated cardboard. See further at least pg. 8, line 23 - pg. 9, line12), 
the double baker comprising a conveyor unit (Fig 1, #13) adapted to convey the multilayer corrugated cardboard through the double baker from an input end to an output end thereof (See Fig 1, and pg. 9, lines 6-12), the conveyor unit of the double baker imparting a (See pg. 9, lines 6-12), 
the corrugating unit (Fig 1, #2) being positioned in proximity to the output end of the double baker ("in proximity to" is a relative term so any position of the corrugating unit could be considered within "proximity"), 
wherein the plant further comprises a transfer unit (See Fig 1, #9 illustrating a bridge. See further page 8, lines 7-22 describing that the web on the bridge is held in tension and connected with a guide roll {#10}) adapted to receive the containerboard and to move the containerboard (See Fig 1, #9 illustrating that the transfer unit is adapted to receive the containerboard), the transfer unit comprising 
an input end of the containerboard positioned in proximity to the corrugating unit (See Fig 1 illustrating that the input of the transfer unit is located at the corrugating unit {#2}), 
an output end of the containerboard positioned in proximity to an input end of the double baker (See Fig 1 illustrating that the output end of the transfer unit {left side of bridge #9} is located at the input end of the double baker {#12})
a cover assembly (See Fig 1, #4).
Tokuno does not specifically teach an additional corrugating unit adapted to produce an additional containerboard, the additional corrugating unit being positioned in proximity to the input end of the double baker, and a cover assembly placed upstream of the additional corrugating unit. 
Hagler teaches the plant further comprises:
an additional corrugating unit (Fig 1, #3) adapted to produce an additional containerboard (Fig 1, #4. See further at least ¶ [0053] - [0055], [0057], and [0064] - [0069] describing the production of the additional containerboard), the additional corrugating unit being positioned in proximity to the input end of the double baker ("in proximity to" is a relative term so any position of the additional corrugating unit could be considered within "proximity"), and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tokuno to incorporate the teachings of Hagler to include an additional corrugating unit with the motivation of creating a multi-layered cardboard sheet, as is described throughout the disclosure of Tokuno.
However, neither Hagler nor Tokuno specifically teach a cover assembly placed upstream of the additional corrugating unit.
Tokuno teaches the claimed invention except for the cover assembly placed upstream of the additional corrugating unit. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to change the location of the cover assembly (Fig 1, #77), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Further, this would yield a predictable result of a corrugated cardboard installation since it would not require substantial modifications to the device (only changing the location of a device already taught by Tokuno) to the devices taught by Hagler and Tokuno.
Note that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. See also, MPEP § 2144.04, which states: In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731